Citation Nr: 0730696	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury; and if so, whether service connection for that 
disability is warranted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2004 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In the November 2004 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus and an 
increased rating for a left hip disability.  In December 
2004, the veteran filed a notice of disagreement with all 
three determinations.  

In the April 2005 rating decision also on appeal, the RO 
declined to reopen the veteran's claim for service connection 
for residuals of a back injury because the evidence received 
was not new and material.  

In a July 2005 rating decision, the RO granted service 
connection for tinnitus.   

In July 2005, the veteran perfected his appeal on his claims 
for service connection for bilateral hearing loss, an 
increased rating for a left hip disability, and his petition 
to reopen a claim for service connection for residuals of a 
back injury.

In January 2006, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  During the hearing, the 
veteran withdrew his claim on appeal for an increased rating 
for a left hip disability and he also submitted a written 
notice of his withdraw of this issue.  Therefore, that matter 
is no longer for appellate consideration.






FINDINGS OF FACT

1.  Service connection for a back injury was denied in an 
August 1975 rating decision.  Although the RO notified him of 
this denial later that month, the veteran did not initiate an 
appeal.

2.  Additional evidence associated with the claims file since 
the RO's August 1975 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.

3.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has osteoarthritis of 
the spine related to traumatic injuries sustained in service.

4.  The competent evidence of record shows that a bilateral 
hearing loss disability that pre-existed service did not 
undergo an increase in severity during service.


CONCLUSION OF LAW

1.  The August 1975 decision that denied the veteran's claim 
for service connection for a back injury is final. 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  Since the August 1975 final RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for residuals of a back 
injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for residuals of a back 
injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In light of the favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on that aspect of the 
claim has been accomplished.  In addition, as the Board is 
also finding that service connection for residuals of a back 
injury is warranted, the full benefits sought on appeal for 
that claim are being granted by this Board decision and no 
further notice or assistance to the veteran is required on 
that matter.

With regards to the claim for service connection for 
bilateral hearing loss, the RO provided correspondence to the 
veteran in April 2004 that informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim. In accordance with the requirements of the VCAA, 
the April 2004 pre-rating letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim. The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. VA informed the veteran what he 
needed to substantiate a claim for service connection.  In 
March 2006, the veteran was provided with notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
for service connection for bilateral hearing loss.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the information necessary to assign a 
disability rating or an effective date until after the 
November 2004 decision denying service connection for 
bilateral hearing loss, thus the Board finds that a timing 
error has occurred as to these elements.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).  The Federal Circuit explained 
that in order to overcome this presumption, VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.

To the extent that it is argued that there is a timing error 
and/or content error in the April 2004 notice letter, the 
Board finds that the veteran has not been prejudiced.  During 
the RO hearing in January 2006 the veteran's representative 
indicated that the veteran would try to obtain a medical 
opinion that his bilateral hearing loss was aggravated during 
service, which shows that actual knowledge of the evidence 
needed to prove this claim was known by the veteran's 
representative and the veteran during the hearing.  So under 
these circumstances, the Board finds the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Since the claim is being denied below, no assigned rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced from any timing error regarding the type of 
evidence or information needed to assign a disability rating 
or effective date.

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with this claim. The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate the veteran's 
claim.  In this regard, the RO has obtained the veteran's 
service medical records, VA medical records, and arranged for 
the veteran to undergo a VA audiology examination in May 
2005.  In addition, the veteran and his representative have 
submitted statements in support of the veteran's claim. A 
transcript of the January 2006 RO hearing also is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing records pertinent to the claim on appeal 
that needs to be obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a back injury had previously been considered 
and denied in an August 1975 rating decision.  As the veteran 
did not appeal, that decision is now final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Most recently, the veteran sought to 
reopen his claim for service connection for residuals of a 
back injury in December 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 1975 RO 
decision that denied service connection for a back injury.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Initially, in the August 1975 decision, the RO denied the 
veteran's claim for service connection for a back injury 
because there was no evidence of a back injury found on the 
veteran's last medical examination, which was his July 1974 
separation examination from service.  Evidence at that time 
consisted of the veteran's service medical records reflecting 
that in February 1973 the veteran had a physical profile for 
a fracture of the left ischial ramus and records of treatment 
for periodic low back sprain and low back pain, with one 
record in September 1974 noting that the veteran had a 
history of minor back injuries.
 
Evidence added to the claims file since the RO's August 1975 
last final decision includes medical evidence of current 
diagnoses of degenerative joint disease of the lumbosacral 
spine and osteoarthritis of the lumbar spine.  Consistent 
statements by the veteran from April 2002 that during active 
duty he fell off a training pole and landed on his lower back 
and left side.  A July 2002 rating decision that granted 
service connection for arthritis of the left hip based on a 
May 2002 VA opinion that the veteran's current arthritis of 
his left hip was at least as likely as not consistent with 
traumatic changes from a fall per the veteran's report.  A 
January 2006 RO hearing transcript.  A March 2006 VA 
rheumatology record reflecting a review of the veteran's 
service medical records and an August 2006 VA neurology 
opinion relating the veteran's osteoarthritis of the spine to 
injuries in service.

The Board points out that the evidence now includes a 
diagnosis of degenerative joint disease of the lumbar spine 
as well as a diagnosis of osteoarthritis of the lumbar spine 
and at least one medical opinion relating the veteran's 
currently diagnosed osteoarthritis to an incident in service.  
The Board finds that these records were not available to the 
RO prior to or at the time of the August 1975 rating decision 
and the evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Under 
these circumstances, the Board concludes that the criteria 
for reopening the claim are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156

III.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of a Back Injury

The veteran's service medical records (SMRs) include a July 
1972 pre-induction examination that evaluated the veteran's 
spine as clinically normal; a February 1973 physical profile 
for a medical condition - fracture of the left ischial ramus 
(with no corresponding treatment records); an October 1973 
record reflects an assessment of low back sprain, mild, 
sustained while lifting; a March 1974 record shows that the 
veteran complained of strained back and he was assigned to 
his quarters for 48 hours; a June 1974 record notes that the 
veteran was lifting and pulled a muscle - the impression was 
muscle strain, but the specific muscle was not identified; 
and a September 1974 record reveals that the veteran 
complained of lower back pain, especially in the morning and 
at night when sleeping, the examiner noted that the veteran 
had had this problem for quite a while now and he had a 
history of minor back injuries; at present without recent 
injury, the assessment was low back pain.  His spine was 
evaluated as clinically normal on the July 1974 separation 
examination.

VA outpatient records, dated from April 2002 to August 2006 
reflect that the veteran reported falling off a training pole 
during service in 1973, landing on his lower back and left 
hip.  He sustained a fracture to his left hip and injured his 
lower back.

During the January 2006 RO hearing, the veteran testified 
that he hurt his back in service when he fell off a utility 
pole, the same injury from which he sustained a fractured 
left hip, and from that point on he had a chronic back 
condition in service that continued after he was discharged 
to present day.  The veteran stated that his back might feel 
good, but as soon as he bends over to tie his shoe or moves 
the wrong way, the pain grabs him.  After service, the 
veteran stated that he treated his back pain or when he 
"pulled" something in his back on his own with hot and cold 
packs, and Tylenol and back exercises - from an article he 
read.  He then sought treatment from the VA and underwent 
physical therapy.  At that time he was receiving muscle 
relaxers and pain pills because he "pulled it out again."  
During the hearing, the veteran's representative informed the 
RO personnel that they were going to make copies of the 
veteran's service medical records to take to his doctor for 
an opinion regarding his current back condition and his fall 
from the pole in service.

A March 2006 VA rheumatology record reflects an impression of 
osteoarthritis and degenerative joint disease of the lumbar 
sacral spine.  The physician noted that the veteran was 
leaving paperwork for consideration of disability for his 
back pain from the VA.  In an addendum, the VA physician 
indicated that he had reviewed the veteran's service medical 
records and that "it does appear that the veteran had some 
back problems while on active duty."

An August 2006 VA neurology record reveals that the veteran 
was referred for evaluation of his chronic cervical and lower 
back pain.  The examiner discussed that the veteran had an 
accident in the Army when he fell 20 feet and sustained 
injuries to the hip and back, noting the fractured left hip 
in 1973.  A lumbosacral spine series revealed an impression 
of moderate degenerative discogenic changes mainly in the 
lower lumbar spine.  The VA physician's assessment was, 
essentially, longstanding history of osteoarthritis of the 
spine and left hip, secondary to traumatic injuries sustained 
during military training.   

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

In the present case, the Board finds the veteran's account of 
an in-service back injury from falling off a utility pole in 
February 1973 is found to be credible, in light of SMRs 
reflecting regular treatment for back problems beginning in 
October 1973 up to a September 1974 that specifically 
reported that he had a history of minor back injuries.  
During the January 2006 RO hearing, the veteran's 
representative stated  they were going to copy the veteran's 
SMRs and provide them to the veteran's physicians for an 
opinion.  Thereafter, in March 2006, the veteran's VA 
rheumatologist reported that the veteran provided paperwork 
for consideration of a back disability.  The VA 
rheumatologist stated, what the Board construes as an opinion 
based on a review of SMRs, that "it does appear that the 
veteran had some back problems in service."  Thereafter, in 
August 2006, a VA neurologist, provides an assessment that, 
essentially, the veteran's longstanding history of 
osteoarthritis of the spine is secondary to traumatic 
injuries sustained during military training.  

The Board also considered a July 2002 VA examiner's opinion 
regarding the veteran's left hip injury in 1973, which the 
veteran also contended was a result of the same fall.  In 
this regard, the VA examiner opined that the veteran's mild 
degenerative changes of the left hip were at least as likely 
as not consistent with traumatic changes from that fall.  The 
Board notes that although there are service medical records 
documenting a fracture of the left hip in service - there are 
no records documenting a fall from a utility pole.  However, 
the July 2002 VA examiner, just like the August 2006 VA 
neurologist, relied upon the veteran's reported history when 
he provided the favorable opinion.  

Furthermore, a comparison of the veteran's statements from 
April 2002 to the present, including when seeking treatment 
for his back problems, shows that they are extremely 
consistent.  In fact at virtually every opportunity during 
this extended period, the veteran provided an account of his 
in-service back injury, in-service and post-service care, and 
the chronicity of his back problems, in an extremely 
consistent fashion.  In addition, the Board observes that the 
veteran is competent to report the onset of symptoms during 
service that were later diagnosed as osteoarthritis, and 
continued symptomatology since that time.  Id.  See also 
Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge).

Collectively, the Board finds that the evidence of record 
establishes that the veteran suffered an injury(ies) to the 
back in service, with treatment of back problems in service, 
which continued after discharge and that his currently 
diagnosed osteoarthritis has been competently linked to 
traumatic injuries in service by a VA physician.  The Board 
points out that there is no opinion and no evidence to the 
contrary.

In reaching this determination, the Board acknowledges 
relying on assessments by post-service VA examiners, who 
based their assessments on a history provided by the veteran.  
However, as noted above, the Board finds that the veteran's 
reported history is credible.  The Board finds that the 
record provides at least an approximate balance between 
positive and negative evidence regarding the nexus element of 
service connection.  Under the of benefit-of-the-doubt 
doctrine, when a veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of the doubt belongs to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  In this case, when resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
residuals of a back injury is warranted.  



B.  Bilateral Hearing Loss

In the November 2004 decision, the RO denied service 
connection for bilateral hearing loss on the basis that such 
disability preexisted service and was not aggravated 
(permanently worsened) by service.  

Service medical records show audiometric testing performed 
during the July 1972 pre-induction examination revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
30
LEFT
25
20
25
35
25

In addition, the veteran was given an "H2" physical profile 
(PULHES) at the time and found to be qualified for 
enlistment.

Audiometric testing performed during a December 1973 periodic 
examination  revealed that pure tone decibel thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
40
LEFT
30
25
40
15
20

Audiometric testing performed on separation examination in 
July 1974 revealed that pure tone decibel thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
30
35
LEFT
25
25
25
20
35


A January 2004 VA audiology consultation record reflects that 
the veteran was seen for an initial audiological evaluation.  
The veteran complained of hearing loss and constant tinnitus, 
bilaterally.  Pure tone threshold testing revealed mild to 
severe sensorineural hearing loss above 1K HZ, right ear and 
moderate to severe sensorineural hearing loss above 1K HZ, 
left ear.  Binaural amplification was recommended. 

In February 2004, the veteran filed a claim for service 
connection for bilateral hearing loss related to his job in 
service.  The veteran's DD214 reflects that he was a wireman.  

A May 2005 VA audiology examination report reflects the 
veteran's complaints of bilateral hearing loss and tinnitus.  
He reported military noise exposure to tank noise and tank 
gun noise without the use of hearing protection for 18 months 
in service.  After discharge from service, the veteran was 
exposed to occupational noise with the use of hearing 
protection for 25 years.  He denied a history of recreational 
noise exposure.  Audiometric testing revealed that pure tone 
decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
65
75
LEFT
20
25
65
60
65

The veteran's speech discrimination score on the Maryland CNC 
word list was 80 percent in the right ear and 80 percent in 
the left ear.  The diagnosis was mild sloping to severe 
sensorineural hearing loss above 1K HZ with good word 
recognition ability in the right ear and moderate sloping to 
moderately-severe sensorineural hearing loss above 1K HZ with 
good word recognition ability in the left ear. 

The audiologist who examined the veteran in May 2005 
submitted an addendum opinion in June 2005 after she had the 
opportunity to review the veteran's claims file.   She stated 
that the veteran's July 1972 pre-induction examination 
indicated a mild hearing loss at 500 HZ and 4K-6K HZ, right 
ear, and a mild hearing loss at 3K HZ and at 6K HZ, left ear; 
the December 1973 periodic examination noted a mild hearing 
loss at 4K-6K HZ, right ear, and a mild hearing loss at 500 
HZ and at 2K HZ, left ear; and the July 1974 separation 
examination revealed a mild hearing loss at 500 HZ and 3K-4K 
HZ, right ear and a mild hearing loss 4K-6K HZ, left ear.  
Based on the above service medical records, the VA 
audiologist concluded that prior to enlistment, a mild 
hearing loss was noted bilaterally.  She further opined that 
this bilateral hearing loss did not appear to be aggravated 
by military service as noted on the separation examination 
dated July 1974.  Given this, she opined that it was not 
likely that the veteran's hearing loss is the result of noise 
exposure during military service.

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  38 
U.S.C.A. § 1111 (West 1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

However, in this case, because the veteran's bilateral 
hearing loss was noted on pre-induction examination and given 
an H2 profile, and the only medical opinion of record finds, 
based on a review of the entire claims file that the 
veteran's bilateral hearing loss preexisting service; the 
presumption of soundness has been rebutted and the analysis 
of the veteran's claim for service connection needs to be 
undertaken pursuant to the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b). Specifically, in order for the 
benefit sought on appeal to be granted, the record must show 
that the pre-existing disease was aggravated during service 
beyond normal progression. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In this regard, the VA examiner reviewed the in-service 
records and found that there was no such aggravation. The 
Board finds that this opinion, as noted above is probative, 
and it is uncontradicted by any other medical evidence of 
record.  In fact, there is no medical evidence of record even 
suggesting that the veteran's bilateral hearing loss might 
have been aggravated aside from the veteran's and his 
representative's statements.  However, as laymen, neither the 
veteran nor his representative is competent to offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Furthermore, the VA examiner's 
opinion is supported by the evidence of record, which reveals 
mild hearing loss on pre-induction examination and mild 
hearing loss on separation examination, with the first 
medical evidence of worsening bilateral hearing loss in a 
January 2004 VA record, more than 28 years after service.

Based on the competent evidence, the Board finds that the 
record demonstrates that the veteran had a bilateral hearing 
loss disability prior to his entry into active duty, and as 
documented on his enlistment physical examination. The only 
competent medical evidence of record further concludes that 
the veteran's preexisting bilateral hearing loss disability 
was not aggravated during service.  The Board cannot 
substitute its own judgment for that of the medical 
professional.  Thus, as the VA examiner found that there was 
no aggravation during service, it follows that there was no 
increase in severity of the veteran's bilateral hearing loss 
during service.  In view of the above, the veteran's 
bilateral hearing loss clearly and unmistakably preexisted 
active service, and was not aggravated during active service; 
therefore the veteran's current bilateral hearing loss 
disability was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred therein.

Accordingly, the Board concludes that the criteria for 
entitlement to service connection for bilateral hearing loss 
are not met.

Because the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, the benefit-of-the doubt doctrine does not 


apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen a claim for service connection for residuals of a back 
injury has been received, the appeal is granted.

Service connection for residuals of a back injury is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


